Exhibit 10.27

POLYMER HOLDINGS LLC CASH INCENTIVE PLAN

(APPROVED DECEMBER 9, 2009, EFFECTIVE AS OF THE EFFECTIVE DATE)

Section 1. Purpose.

The purpose of the Polymers Holdings LLC Cash Incentive Plan (the “Plan”) is to
promote the interests of Polymer Holdings LLC (“Polymer Holdings”) and its
Subsidiaries (together with Polymer Holdings, the “Company”) by providing
eligible key employees of the Company with incentives to assist the Company in
meeting and exceeding its business goals. For purposes of this Plan,
“Subsidiary” shall mean any “subsidiary” within the meaning of Rule 405 under
the Security Act of 1933, as amended.

Section 2. Administration.

(a) The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of Polymer Holdings (the “Board”), which
Committee shall be comprised of not fewer than two members of the Board who
shall be “outside directors” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986 and the regulations thereunder (the “Code”).

(b) The Committee may, subject to the provisions of the Plan, establish, adopt
or revise rules and regulations relating to the Plan or take such actions as it
deems necessary or advisable for the proper administration of the Plan. The
Committee shall have the authority to interpret the Plan in its discretion. Each
interpretation made or action taken by the Committee pursuant to the Plan shall
be final and conclusive for all purposes and binding upon all Participants (as
defined in Section 3) or former Participants and their successors in interest.

(c) Neither the Committee nor any member of the Committee shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Committee shall be
entitled to indemnification and reimbursement by Polymer Holdings in respect of
any claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law.

Section 3. Eligibility.

Awards may be granted to key employees of the Company who are selected for
participation in the Plan by the Committee. A qualifying employee selected by
the Committee to participate in the Plan shall be a “Participant” in the Plan.
Participants may or may not be “Covered Employees” as defined under
Section 162(m) of the Code.



--------------------------------------------------------------------------------

Section 4. Award Criteria.

The Committee may grant performance-based awards (“Awards”) to Participants with
respect to any performance period (each, a “Performance Period”), subject to the
terms and conditions of the Plan. All Awards shall be settled in cash.
Performance Periods may be equal to or longer than, but not less than, one
fiscal year of the Company and the Performance Periods applicable to Outstanding
Awards may be overlapping; provided however that with respect to a Participant
who becomes employed by the Company following the first day of a Performance
Period, the Committee may establish a Performance Period that begins on the date
of such Participant’s commencement of employment with the Company and ends on
the same date as that of the Performance Period applicable to all other
Participants at such time. Within 90 days after the beginning of a Performance
Period (or, with respect to a Performance Period that is less than one fiscal
year of the Company, by no later than the date upon which 25% of such
Performance Period (as scheduled in good faith at the time the Performance
Targets, as defined below, are established) has elapsed) the Committee shall
establish (a) individual and/or Company performance goals and objectives
(“Performance Targets”) for each Award relating to such Performance Period,
(b) target awards (“Target Awards”) for each Participant, and (c) performance
schedules (“Performance Schedules”) which set forth the objective methods for
determining the applicable performance percentage for each Performance Target
(“Performance Percentage”) to be applied to each Target Award to which a
Performance Target relates in arriving at the actual Award payout amount.

Section 5. Performance Targets.

The Committee shall establish Performance Targets for each Performance Period.
Such Performance Targets shall be based on one or more of the following business
criteria: EBITDA; profit; safety performance; innovation as a percent of total
revenue; cost out and pricing initiatives before or after tax net income;
earnings per share; book value per share; stock price; return on stockholder’s
equity; expense management; improvements in capital structure; profitability of
an identifiable business unit or product (including return on investment on new
business acquisitions or growth and expansion activities for the year); business
growth (percent increase in revenue from year to year); before or after tax
profit margins; budget comparisons; total return to stockholders; market share
(percent shares the Company has captured in the market); increase in production
volume (percent of increase from year to year); increase in productivity yield
per acreage; percent of decrease in production costs; customer satisfaction
based on a third party survey; decrease costs of delivery of service (e.g.
freight costs, costs of loans, reduction of inventory); decrease turnaround time
for servicing requests or processing information (e.g. number of days closing,
numbers of days accounts payables turnaround time); identification of ways to
cut down costs on a long term basis; implementation of new systems, processes,
procedures to accomplish better efficiency, reduce current costs, or provide
better management information reports; implementation of improvements in area of
accountability and responsibility that has great impact on the management of the
business; the relative performance of the Company against a peer group of
companies on any of the measures above. Performance goals may relate to
individual performance, Company performance or business unit performance.

 

2



--------------------------------------------------------------------------------

The measurement of any Performance Target(s) may exclude the impact of charges
for asset write-downs, any impact of using the LIFO or FIFO method of inventory
accounting, litigation or claim judgments or settlements, restructurings,
discontinued operations, mergers, acquisitions, divestitures, foreign exchange
gains and losses, extraordinary items, and other unusual or non-recurring items,
and the cumulative effects of changes in tax laws, accounting principles or
regulations, or other laws or provisions affecting reporting results, each as
defined by generally accepted accounting principles and as identified in the
Company’s audited financial statements, including the notes thereto. Such
inclusions or exclusions shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility. Any Performance
Target may be used to measure the performance of Polymer Holdings or a
Subsidiary of Polymer Holdings as a whole or any business unit of Polymer
Holdings or any Subsidiary or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Targets as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its discretion, deems appropriate.

Section 6. Awards.

(a) Calculation. In the manner required by Section 162(m) of the Code, the
Committee shall, promptly after the date on which the necessary financial and
other information for a particular Performance Period becomes available, certify
the extent to which Performance Targets have been achieved. Using the
Performance Schedule, the Committee shall determine the Performance Percentage
applicable to each Performance Target and multiply the portion of the Target
Award to which the Performance Target relates by such Performance Percentage in
order to arrive at the actual Award payout for such portion.

(b) Discretionary Adjustments. The Committee may, in its discretion, reduce or
eliminate the amount of any Award payable to any Participant based on such
factors as the Committee may deem relevant. The Committee may not increase the
amount of any Award payable to any Covered Employee above the amount established
in accordance with the relevant Performance Targets. However, the Committee may
increase the amount of any Award to any Participant who is not a Covered
Employee. For purposes of clarity, the Committee may exercise the discretion
provided for by the foregoing in a non-uniform manner among Participants.

(c) Limitation. The amount paid under the Plan to any Participant with respect
to any Award that relates to a Performance Period of one year shall not exceed
$3,000,000. The amount paid under the Plan to any Participant with respect to
any Award that relates to a Performance Period of more than one year shall not
exceed $9,000,000. No Participant shall be eligible to earn Awards for more than
three Performance Periods that end within any single fiscal year of the Company.

(d) Effect of Termination of Employment. In no event shall an individual receive
payment for all or any portion of an Award if his or her employment is
terminated prior to the date such Awards are paid.

(e) Certification and Payment. Awards shall be paid as soon as administratively
practical following written certification by the Committee of the extent to
which the applicable Performance Targets have been achieved and the
determination of the actual Awards in

 

3



--------------------------------------------------------------------------------

accordance with Section 5 and this Section 6, and in no event more than two and
one half months following the end of the Performance Period to which such
certification relates. For purposes of written certification by the Committee,
approved minutes of the Committee meeting in which the certification is made are
treated as written. All payments under the Plan shall be made by Kraton Polymers
LLC or by any of its direct or indirect subsidiaries as it may designate, unless
otherwise determined in the sole discretion of the Committee. Notwithstanding
anything herein to the contrary, Polymer Holdings shall not make, nor have any
obligation to make, any cash payments under this plan if such payment or
obligation would be a violation of any other contractual obligation to which
Polymer Holdings is a party, including, but not limited to, the Credit and
Guaranty Agreement between Kraton Polymers LLC, Polymer Holdings, certain
Subsidiaries of Kraton Polymers LLC, various lenders, Goldman Sachs Credit
Partners L.P., UBS AG (Stamford Branch), Morgan Stanley Senior Funding Inc.,
Credit Suisse (Cayman Islands Branch), and General Electric Capital Corp, dated
as of October 20, 2009, as amended. In the event a cash payment comes due under
this Plan and Polymer Holdings cannot make such payment without violating such a
contractual agreement, the payment shall instead be made by Kraton Polymers LLC,
or such other subsidiary of Polymer Holdings as determined by the Compensation
Committee of Polymer Holdings, that can make such a payment without any similar
contractual violation and Polymer Holdings shall have no obligation with respect
to such payment.

Section 7. General Provisions.

(a) No Rights to Awards or Continued Employment. No employee of the Company
shall have any claim or right to receive Awards under the Plan. Neither the Plan
nor any action taken under the Plan shall be construed as giving any employee
any right to be retained by the Company.

(b) No Limits on Other Awards and Plans. Nothing contained in this Plan shall
prohibit the Company from establishing other special awards or incentive
compensation plans providing for the payment of incentive compensation to
employees of the Company, including any Participants.

(c) Withholding Taxes. The Company may deduct from all payments and
distributions under the Plan any required federal, state or local government tax
withholdings.

(d) Unfunded Status of Plan. The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.

(e) Effective Date; Amendment. The Plan is effective as of the effective date of
the initial public offering of Polymer Holdings. The Committee may at any time
and from time to time alter, amend, suspend or terminate the Plan in whole or in
part; provided that, no such alteration or amendment shall be effective until
approval by the Company’s shareholders has been obtained, if such approval is
required by applicable law or required by applicable stock exchange listing
requirements. Unless terminated sooner, the Plan shall automatically terminate
immediately before the first meeting of the Company’s shareholders at which
directors are to be elected that occurs in the calendar year 2013. Any
termination, whether in whole or in part, shall not affect any then outstanding
Awards.

 

4



--------------------------------------------------------------------------------

(f) Governing Law. The Plan and the rights of all persons under the Plan shall
be construed and administered in accordance with the laws of the State of New
York without regard to its conflict of law principles.

(g) Interpretation. The Plan is designed and intended to comply with
Section 162(m) of the Code and all provisions hereof shall be construed in a
manner so to comply.

(h) 409A. The Awards granted hereunder are not intended to be subject to
Section 409A of the Code pursuant to the short term deferral exception provided
in the regulations thereunder.

(i) Return of or Reduction in the Award. In the event that following the end of
the Performance Period, it is determined by the Committee and ratified by the
Board that an Award was, in whole or in part, based on incorrect data (including
financial results which pursuant to applicable laws, rules, regulations or
applicable accounting principles are required to be restated), the Participant
shall return to the Company the overpayment amount, where the overpayment amount
shall be equal to the Award distributed to the Participant, reduced by the Award
the Participant would have received had the correct data been used in the
calculation of the Award. The determinations made by the Committee and ratified
by the Board pursuant to this Section shall be conclusive and binding on the
Participant unless reached in an arbitrary and capricious manner.

(j) Participants Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company operates or has employees, the Committee, in its
sole discretion, shall have the power and authority to: (i) determine which
affiliates and Subsidiaries shall be covered by the Plan; (ii) determine which
employees outside the United States are eligible to participate in the Plan;
(iii) modify the terms and conditions of any Award granted to employees outside
the United States to comply with applicable foreign laws; (iv) establish
subplans and modify exercise procedures and other terms and procedures, to the
extent such actions may be necessary or advisable. Any subplans and
modifications to Plan terms and procedures established under this Section
(7)(j) by the Committee shall be attached to the Plan document as appendices;
and (v) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals. Notwithstanding the above, the Committee may
not take any actions hereunder, and no Awards shall be granted, that would
violate applicable law, including Section 409A of the Code.

 

5